DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 02/26/2022 is acknowledged. The amendment includes cancelation of claim 3 and 15 while claims 1, 9 and 13 are amended.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 13 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Gottenmukkkula).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shu (U.S. Pub. No. 2020/0210091 A1) in view of Gottenmukkkula et al. (U.S. Pub. No. 2015/0142748 A1), further in view of Dornemann et al. (U.S. Pub. No. 2016/0085575 A1).
Regarding claim 1, Shu teaches a method for accessing database data, comprising: 
	obtaining, from a user program, an access request to a consistency group comprising sought database data, wherein the access request comprises a consistency group identifier for the consistency group (paragraph [0048], receiving the data restoration request; the request includes a target disk identifier and a virtual machine disk data identifier, noted, a virtual machine disk data identifier is interpreted as a consistency group identifier of sought database data; also see paragraph [0047]); 
identifying, based on the consistency group identifier, a consistency group schema comprising first backup asset metadata for a first backup asset of the consistency group (paragraph [0049]-[0050], searching for the metadata of data slice based on the virtual machine disk identifier; using the metadata to search for a deduplication index corresponding to the metadata of each data slice).
Shu does not explicitly disclose: issuing, to a first backup storage system, a first live mount connection request comprising a portion of the first backup asset metadata;  receiving, from the first backup storage system, a first backup asset copy handle enabling access to a first backup asset copy of the first backup asset, wherein the first backup asset copy comprises at least a portion of the sought database data, and wherein the backup asset copy handle is a referencing object assigned by the backup operating system on the backup storage system, to logically access the sought data base data; prior to issuing the first live mount connection request: creating a consistency group file system; mounting the consistency group file system within a client logical file system to obtain a consistency group file system handle, wherein the consistency group file system handle is a referencing object assigned by a backup operating system, to logically access the sought data base data.
Gottenmukkkula teaches: issuing, to a first backup storage system, a first live mount connection request comprising a portion of the first backup asset metadata (paragraph [0072]-[0074], triggering the mount operation based on user input; the user may select one or more datasets, and type in keywords to identify the desired datasets, keywords may include filenames or wildcard patterns, or owner names or other indexed attributes);
receiving, from the first backup storage system, a first backup asset copy handle enabling access to a first backup asset copy of the first backup asset, wherein the first backup asset copy comprises at least a portion of the sought database data (paragraph [0153]-[0054], [0361], line 5-8, [0361], the live clone is an exact copy of a backup image, it is a ‘live’ production data such that as it is being stored can be mounted/executed without needing to change the data format, during a prep-mount of a live clone, a reference image of the live clone is created, the live clone reference image contain flash-copies of disks that are contained within the live clone image; the reference image is created from the live clone before the live clone image is mounted to the host; the live clone is created by copying data blocks from the source backup image; the Object manager to contact the storage pool to create a target data object, corresponding to each of the sources, a reference name for copy is returned, noted, a reference name of object is interpreted as a first backup asset copy handle enabling access to a first backup asset copy of the first backup asset; the backup image is interpreted as the first backup asset copy); and wherein the backup asset copy handle is a referencing object assigned by the backup operating system on the backup storage system, to logically access the sought data base data (paragraph [0053]-[0055], the Object manager to contact the storage pool to create a target data object, corresponding to each of the sources, a reference name for copy is returned; the Copy Engine uses the name of the Data Object to obtain the differences between antecedent and the sources then transmitted the differences from the sources to the target);
prior to issuing the first live mount connection request: creating a consistency group file system (paragraph [0442], creating the Virtual Volume from the copy Data Storage Pool by the Orchestration Engine; also see paragraph [0446]); mounting the consistency group file system within a client logical file system to obtain a consistency group file system handle (paragraph [0442], [0446], [0456]-[0457], the file system presented is mounted by NAS backup Proxy host; creating the Virtual Volume from the copy Data Storage Pool by the Orchestration Engine; creating filesystems on the virtual volumes, and then copy all files or changed files to the filesystem), wherein the consistency group file system handle is a referencing object assigned by a backup operating system, to logically access the sought data base data (paragraph [0442], [0446], [0456]-[0457], [0475], the file system presented is mounted by NAS backup Proxy host; creating the Virtual Volume from the copy Data Storage Pool by the Orchestration Engine; creating filesystems on the virtual volumes, and then copy all files or changed files to the filesystem; the mount service mounts the filesystem from the virtual disk, noted, the filesystem of the virtual volume is interpreted as reference object to logically access the sought database).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include issuing, to a first backup storage system, a first live mount connection request comprising a portion of the first backup asset metadata;  receiving, from the first backup storage system, a first backup asset copy handle enabling access to a first backup asset copy of the first backup asset, wherein the first backup asset copy comprises at least a portion of the sought database data, and wherein the backup asset copy handle is a referencing object assigned by the backup operating system on the backup storage system, to logically access the sought data base data; prior to issuing the first live mount connection request: creating a consistency group file system; mounting the consistency group file system within a client logical file system to obtain a consistency group file system handle, wherein the consistency group file system handle is a referencing object assigned by a backup operating system, to logically access the sought data base data into data recovery of Shu.
Motivation to do so would be to include issuing, to a first backup storage system, a first live mount connection request comprising a portion of the first backup asset metadata;  receiving, from the first backup storage system, a first backup asset copy handle enabling access to a first backup asset copy of the first backup asset, wherein the first backup asset copy comprises at least a portion of the sought database data, and wherein the backup asset copy handle is a referencing object assigned by the backup operating system on the backup storage system, to logically access the sought data base data; prior to issuing the first live mount connection request: creating a consistency group file system; mounting the consistency group file system within a client logical file system to obtain a consistency group file system handle, wherein the consistency group file system handle is a referencing object assigned by a backup operating system, to logically access the sought data base data to provide enhancements to system for data management virtualization (Gottenmukkkula, paragraph [0023]).
Shu as modified by Gottenmukkkula do not explicitly disclose: after receiving the first backup asset copy handle, associating the first backup asset copy handle with the consistency group file system.
Dornemann teaches after receiving the first backup asset copy handle, associating the first backup asset copy handle with the consistency group file system (Dornemann, paragraph [0306]-[0311], data agent may indicate to media agent an operational profile of VM; ‘indicate VM profile’ may comprise one or more instructions, triggers, and information in anticipation of launching execution of VM; the media agent may comprise pre-programmed mappings between a given VM profile received from and/or identified by data agent and corresponding set(s) of data block stored in backup copy, noted, the mapping of VM profile comprising one or more instructions, triggers, and information in anticipation of launching execution and corresponding sets of datablock stored in backup copy, in conjunction with the teaching of reference data object for copying files and changed files so the mount service mounts the filesystem from the virtual disk taught by Gottenmukkkula, paragraph [0446], [0475], paragraph [0053]-[0055],  which is interpreted as associating the first backup asset copy handle with the consistency group file system).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include after receiving the first backup asset copy handle, associating the first backup asset copy handle with the consistency group file system into data recovery of Shu.
Motivation to do so would be to include after receiving the first backup asset copy handle, associating the first backup asset copy handle with the consistency group file system for efficiently live-mounting a backed up virtual machine in system (Dornemann, paragraph [0371], line 1-3).
Regarding claim 2, Shu as modified by Gottenmukkkula and Dornemann teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the first backup storage system is identified based on another portion of the first backup asset metadata (Shu, Fig. 1, paragraph [0048]-[0050], [0054], using the metadata to search for a deduplication index corresponding to the metadata of each data slice associated with the virtual machine disk data identifier in process of restoring data; metadata describes a distribution location of data slice). 
Regarding claim 4, Shu as modified by Gottenmukkkula and Dornemann teach all claimed limitations as set forth in rejection of claim 1, further teach providing the consistency group file system handle to the user program, wherein the consistency group file system exposes an application programming interface through which the user program gains access to the first backup asset copy (Dornemann, paragraph [0371]-[0373], accessing backup data in a ‘live mount’ scenario based on user selection of VM 201 via file manager; file manager to display and control of backup VMs in system; also see paragraph [0348]). 
Regarding claim 5, Shu as modified by Gottenmukkkula and Dornemann teach all claimed limitations as set forth in rejection of claim 4, further teach wherein the first backup asset copy remains on the first backup storage system, wherein access to the first backup asset copy is facilitated using a distributed file system protocol (Shu, Fig. 1-2, paragraph [0035], [0041], [0047], [0054], the storage device of backup system stored data of virtual machine disk; the metadata indicate the location of distributed data slice stored in storage device). 
Regarding claim 6, Shu as modified by Gottenmukkkula and Dornemann teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the consistency group schema further comprises first backup asset selection criteria for the first backup asset, wherein the first live mount connection request further comprises the first backup asset selection criteria (Gottenmukkkula, paragraph [0473], returning the list of backups, the user selects one of the backups and those to which the backup is to be mounted). 
Regarding claim 7, Shu as modified by Gottenmukkkula and Dornemann teach all claimed limitations as set forth in rejection of claim 1, further teach identifying that the consistency group schema further comprises second backup asset metadata for a second backup asset of the consistency group (Shu, paragraph [0049]-[0050], searching for the metadata of data slice based on the virtual machine disk data identifier; using the metadata to search for a deduplication index corresponding to the metadata of each data slice); issuing, to the first backup storage system, a second live mount connection request comprising a portion of the second backup asset metadata (Shu teaches using the metadata to search for a deduplication index corresponding to the metadata of each data slice associated with the virtual machine disk identifier in process of restoring data, paragraph [0048]-[0050]; in conjunction with the teaching of Gottenmukkkula in paragraph [0072]-[0074], triggering the mount operation based on user input; the user may select one or more datasets, and type in keywords to identify the desired datasets, keywords may include filenames or wildcard patterns, or owner names or other indexed attributes, it teaches issuing, to the first backup storage system, a second live mount connection request comprising a portion of the second backup asset metadata as claimed); and receiving, from the first backup storage system, a second backup asset copy handle enabling access to a second backup asset copy of the second backup asset, wherein the first backup storage system is identified based on another portion of the second backup asset metadata, wherein the second backup asset copy comprises another portion of the sought database data (Dornemann, Fig. 2, paragraph [0279], [0288]-[2089], [0306], [0308], [0345]-[0347], virtual server data agent may export shared file system to host computing device that comprises a virtual machine; shared file system may be mounted to host computing device; data agent may indicate to media agent an operational profile of VM; ‘indicate VM profile’ may comprise one or more instructions, triggers, and information in anticipation of launching execution of VM while Shu teaches searching for the data slice to which the deduplication index is points and that is located in the storage device; write the data slice to the target disk based on the corresponding to the deduplication index and based on distributed location described in each piece of metadata corresponding to the deduplication index, noted, as data being searched for using deduplication index in corresponding with the metadata; said data slice then write to the target disk, Fig. 1, paragraph [0048]-[0050], [0053]-[0054], thus, it teaches receiving, from the first backup storage system, a second backup asset copy handle enabling access to a second backup asset copy of the second backup asset, wherein the first backup storage system is identified based on another portion of the second backup asset metadata, wherein the second backup asset copy comprises another portion of the sought database data). 
Regarding claim 8, Shu as modified by Gottenmukkkula and Dornemann teach all claimed limitations as set forth in rejection of claim 1, further teach identifying that the consistency group schema further comprises second backup asset metadata for a second backup asset of the consistency group (Shu, paragraph [0049]-[0050], searching for the metadata of data slice based on the virtual machine disk data identifier; using the metadata to search for a deduplication index corresponding to the metadata of each data slice); issuing, to a second backup storage system, a second live mount connection request comprising a portion of the second backup asset metadata (Shu teaches using the metadata to search for a deduplication index corresponding to the metadata of each data slice associated with the virtual machine disk identifier in process of restoring data, paragraph [0048]-[0050]; in conjunction with the teaching of Gottenmukkkula in paragraph [0072]-[0074], triggering the mount operation based on user input; the user may select one or more datasets, and type in keywords to identify the desired datasets, keywords may include filenames or wildcard patterns, or owner names or other indexed attributes, it teaches issuing, to a second backup storage system, a second live mount connection request comprising a portion of the second backup asset metadata as claimed); and receiving, from the second backup storage system, a second backup asset copy handle enabling access to a second backup asset copy of the second backup asset, wherein the second backup storage system is identified based on another portion of the second backup asset metadata, wherein the second backup asset copy comprises another portion of the sought database data (Dornemann, Fig. 2, paragraph [0279], [0288]-[2089], [0306], [0308], [0345]-[0347], virtual server data agent may export shared file system to host computing device that comprises a virtual machine; shared file system may be mounted to host computing device; data agent may indicate to media agent an operational profile of VM; ‘indicate VM profile’ may comprise one or more instructions, triggers, and information in anticipation of launching execution of VM while Shu teaches searching for the data slice to which the deduplication index is points and that is located in the storage device; write the data slice to the target disk based on the corresponding to the deduplication index and based on distributed location described in each piece of metadata corresponding to the deduplication index, noted, as data being searched for using deduplication index in corresponding with the metadata; said data slice then write to the target disk, Fig. 1, paragraph [0048]-[0050], [0053]-[0054], thus, it teaches receiving, from the second backup storage system, a second backup asset copy handle enabling access to a second backup asset copy of the second backup asset, wherein the second backup storage system is identified based on another portion of the second backup asset metadata, wherein the second backup asset copy comprises another portion of the sought database data as claimed). 
As per claim 9, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected; further noted, Shu teaches ‘a system’ which can be seen in paragraph [0193] of the specification of reference Shu.
As per claims 10-11, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 8 and 7 respectively and are similarly rejected.
Regarding claim 12, Shu as modified by Gottenmukkkula and Dornemann teach all claimed limitations as set forth in rejection of claim 11, further teach a third backup asset residing on a third backup storage system, wherein the client device operatively connects to the third backup storage system, wherein the client mounting agent is further configured to: identify that the consistency group schema further comprises third backup asset metadata for the third backup asset of the consistency group (Shu, paragraph [0049]-[0050], searching for the metadata of data slice based on the virtual machine disk data identifier; using the metadata to search for a deduplication index corresponding to the metadata of each data slice; in conjunction with the teaching of Dornemann, paragraph [0371], [0373]-[0378], accessing backup data in a ‘live mount’ scenario based on user selection of VM 201 via file manager; Fig. 1D illustrate various secondary storage computer device for backup data, it teaches a third backup asset residing on a third backup storage system, wherein the client device operatively connects to the third backup storage system, wherein the client mounting agent is further configured to: identify that the consistency group schema further comprises third backup asset metadata for the third backup asset of the consistency group as claimed); issue, to the third backup storage system, a third live mount connection request comprising a portion of the third backup asset metadata (Shu teaches using the metadata to search for a deduplication index corresponding to the metadata of each data slice associated with the virtual machine disk identifier in process of restoring data, paragraph [0048]-[0050]; in conjunction with the teaching of Gottenmukkkula in paragraph [0072]-[0074], triggering the mount operation based on user input; the user may select one or more datasets, and type in keywords to identify the desired datasets, keywords may include filenames or wildcard patterns, or owner names or other indexed attributes, it teaches issuing, to the third backup storage system, a third live mount connection request comprising a portion of the third backup asset metadata as claimed); and receive, from the third backup storage system, a third backup asset copy handle enabling access to a third backup asset copy of the third backup asset, wherein the third backup storage system is identified based on another portion of the third backup asset metadata, wherein the third backup asset copy comprises another portion of the sought database data (Dornemann, Fig. 2, paragraph [0279], [0288]-[2089], [0306], [0308], [0345]-[0347], virtual server data agent may export shared file system to host computing device that comprises a virtual machine; shared file system may be mounted to host computing device; data agent may indicate to media agent an operational profile of VM; ‘indicate VM profile’ may comprise one or more instructions, triggers, and information in anticipation of launching execution of VM while Shu teaches searching for the data slice to which the deduplication index is points and that is located in the storage device; write the data slice to the target disk based on the corresponding to the deduplication index and based on distributed location described in each piece of metadata corresponding to the deduplication index, noted, as data being searched for using deduplication index in corresponding with the metadata; said data slice then write to the target disk, Fig. 1, paragraph [0048]-[0050], [0053]-[0054], thus, it teaches receiving, from the third backup storage system, a third backup asset copy handle enabling access to a third backup asset copy of the third backup asset, wherein the third backup storage system is identified based on another portion of the third backup asset metadata, wherein the third backup asset copy comprises another portion of the sought database data as claimed). 
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected; further noted, Shu teaches ‘a non-transitory readable medium’ which can be seen in Fig. 1 and 3, paragraph [0048], [0057], [0076] of the specification of reference Shu.
As per claim 14, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 2 and is similarly rejected.
As per claims 16-20, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 4-8 respectively and are similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168